—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperaran, J.), rendered October 26, 1999, convicting him of criminal possession of stolen property in the third degree (two *466counts), criminal possession of a forged instrument in the second degree, illegal possession of a vehicle identification number (two counts), and unauthorized use of a vehicle in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court effectively deprived him of his right to present a defense by prospectively excluding certain testimony of a defense witness is unpreserved for appellate review (see, CPL 470.05 [2]; People v Jones, 171 AD2d 609). In any event, the trial court providently exercised its discretion in excluding this testimony because it was irrelevant and collateral, and would have invited the jury to engage in speculation (see, People v Cancel, 176 AD2d 748). Altman, J. P., Goldstein, McGinity and Cozier, JJ., concur.